Citation Nr: 1628345	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-50 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was before the Board in June 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) was previously before the Board in June 2013.  Since that time, the Appeals Management Center (AMC) granted service connection for PTSD in a January 2014 rating decision.  The Veteran has not filed an appeal with this decision and this issue is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that there have been periods in the past where letters sent to the Veteran were returned.  Despite this, it appears that the Veteran has now provided a current address, and letters sent to this address have not been returned.  Therefore, the Board finds that appropriate development in this case may now continue.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran seeks service connection for peripheral neuropathy of his upper and lower extremities.  The Veteran has never been provided a VA examination for neuropathy.  The claims file shows that the Veteran has a current diagnosis of peripheral neuropathy.  The Veteran claims that his current peripheral neuropathy is secondary to his exposure Agent Orange during his service in Vietnam.  The Veteran also reports that he has experienced numbness in his extremities for 40 years.  See January 2009 statement from the Veteran.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since June 2016 and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

a. Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that peripheral neuropathy of the upper and lower extremities is related to active service, to include exposure to Agent Orange.
 
The examiner is reminded that neuropathy (other than acute and subacute peripheral neuropathy) is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's type of neuropathy is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's neuropathy is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's neuropathy is not a presumptive disease is not an adequate opinion.  

b. The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral neuropathy of the upper and lower extremities is due to or aggravated (i.e., worsened) beyond the natural progress by any of the Veteran's service-connected disabilities. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

